McGrath, O. J.
This is an action on a fire insurance policy. The defense was that the house was “ vacant or unoccupied” at the time of the fire, and had been for more than .10 days. The policy provided that it should be void if the building “be or become vacant or unoccupied, and so remain for 10 days.”
The plaintiff, a widow, was living alone in the house, and continued to remain there until the evening of June 18, 1892. She then went to Grand Rapids, 30 miles distant, to take charge of a Ijouse belonging to one Bate-man, and to take care of his children. She states that she went there for no definite length of time, and without intending to abandon her home; that she returned to the house July 5, 1892, and remained there until July 26, 1892, when she returned to Grand Rapids, and remained there until the time of the fire, September 20, 1892; that, when she went the second time to Grand Rapids, she did not intend to give up her home or residence, and did not intend to remain longer than the last of November, in any event, and that she was not engaged for any particular period; that she took with her, to .Grand Rapids, her necessary wearing apparel only, leaving in the house the rest of her wearing apparel, all her household goods and furniture, and a quantity of provisions, and left in the barn upon the premises a horse which she owned; that she engaged a neighbor and his wife to visit the house from day to day, take care of the horse, and look after the things in the house generally, leaving the keys with them. It appears that during plaintiff’s absence the said neighbor so engaged did visit the house daily, and, by plaintiff’s orders, fruit was put up, and placed in the cellar of the house.
We think the case is ruled by Stupetski v. Insurance Co., 43 Mich. 373. The case of Cummins v. Insurance *469Co., 67 N. Y. 260, cited by Mr! Justice Campbell, is strikingly similar to the present case.
The court erred in instructing the jury that the policy had been invalidated, and the judgment is reversed. Inasmuch as other questions are involved, a new trial is ordered.
The other Justices concurred.